EXBHIBIT 10.2

 

INDEMNIFICATION AGREEMENT

 

INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into between
GreenMan Technologies, Inc., a Delaware corporation (the “Company”), and Timothy
Mahoney (the “Indemnitee”) as of August 1, 2011.

 

WHEREAS, the Company’s wholly-owned Green Tech Products, Inc. subsidiary (“Green
Tech Products”) has entered into an Asset Purchase Agreement dated as of June
13, 2011 (the “Purchase Agreement”), pursuant to which Green Tech Products shall
sell, and Irish Knight Holdings, L.L.C., a limited liability company owned in
part by the Indemnitee (the “Purchaser”), shall purchase, substantially all of
the assets of Green Tech Products’ molded rubber products business (the
“Business”);

 

WHEREAS, the Company, Green Tech Products, the Indemnitee and certain other
parties are defendants in litigation filed by the Orland Unified School District
in the Superior Court of the State of California in and for the County of Glenn,
Case No. 10CV00872 (the “Litigation”) alleging certain claims against such
defendants relating to the operation of the Business during the period it was
owned by Green Tech Products; and

 

WHEREAS, it is a condition to the Purchaser’s obligations to consummate the
transactions contemplated by the Purchase Agreement that the Company enter into
this Agreement for the benefit of the Indemnitee;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows:

 

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify the Indemnitee to the fullest extent permitted by law from and against
any and all expenses, judgments, penalties, fines and amounts paid in settlement
and other amounts actually and reasonably incurred by him or on his behalf in
connection with the Litigation or any claim, issue or matter therein
(“Expenses”).

 

2. Control of Litigation. The Company shall be entitled (a) to control of the
defense and conduct of the Litigation, (b) to employ and engage attorneys of its
own choice to defend and conduct the Litigation (unless the Indemnitee has been
advised in writing by counsel that there may be one or more legal defenses
available to the Indemnitee that are different from or additional to those
available to the Company, in which event the Indemnitee will be entitled, at the
Company’s cost, risk and expense, to separate counsel of his own choosing) and
(c) to compromise or settle the Litigation, which compromise or settlement will
be made only with the written consent of the Indemnitee, such consent not to be
unreasonably withheld, unless the proposed compromise or settlement provides for
a full release of all claims against the Indemnitee, in which case the
Indemnitee’s consent to such compromise or settlement shall not be required. The
Indemnitee agrees to reasonably cooperate with the Company in connection with
the conduct of the Litigation.

 

 

 

3. Advancement of Expenses. If and only in the event that the Indemnitee is
determined to be entitled to separate counsel pursuant to Section 2(b), above,
then the Company shall advance all Expenses reasonably incurred by or on behalf
of Indemnitee in connection with the Litigation within 30 days after the receipt
by the Company of a statement or statements from the Indemnitee requesting such
advance or advances from time to time. Such statement or statements shall
reasonably evidence the Expenses incurred by the Indemnitee and shall include or
be preceded or accompanied by a written undertaking by or on behalf of the
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
pursuant to Section 4, below, that the Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 3 shall be unsecured and interest free.

 

4. Exception to Obligations. Notwithstanding anything to the contrary in this
Agreement, in the event that the Indemnitee is found by a nonappealable judgment
of a court not to have acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and/or Green Tech Products in connection with the matters that are or were the
subject of the Litigation, then the Company shall be under no obligation to
provide indemnification to the Indemnitee under this Agreement and the
Indemnitee shall repay to the Company any Expenses paid or provided to the
Indemnitee prior to such finding.

 

5. Execution in Counterparts. For the convenience of the parties, this Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

6. Notices. Any and all notices required or permitted under this Agreement shall
be given in accordance with Section 7.03 of the Purchase Agreement.

 

7. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral and written, among the parties hereto with
respect to the subject matter hereof. No representation, warranty, promise,
inducement or statement of intention has been made by any party hereto which is
not embodied in this Agreement, and no party shall be bound by, or be liable
for, any alleged representation, warranty, promise, inducement or statement of
intention not embodied herein or therein.

 

8. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without regard to conflict of law
provisions that would defer to the laws of another jurisdiction. The rights and
obligations of the parties hereunder shall be governed by and determined in
accordance with such laws.

 

9. Dispute Resolution. Any dispute, controversy or claim between the parties
relating to, or arising out of or in connection with, this Agreement (or any
subsequent agreements or amendments related thereto), including as to its
existence, enforceability, validity, interpretation, performance, breach or
damages, including claims in tort, whether arising before or after the
termination of this Agreement, will be settled only by binding arbitration
pursuant to the Commercial Arbitration Rules, as then amended and in effect, of
the American Arbitration Association and the provisions of Subsections 7.06(a)
through (h) of the Purchase Agreement, which subsections are incorporated in
this Agreement by this reference.

 

2

 

10. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER.

 

11. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties or their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

12. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, rule or
regulation, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
has never comprised a part hereof. The remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GreenMan Technologies, Inc.

 

 

By: /s/ Charles E. Coppa____________

Name: Charles E. Coppa

Title: Chief Financial Officer

 

 

Indemnitee

 

 

/s/ Timothy J. Mahoney____________

Timothy Mahoney

 

3

 

